DETAILED ACTION
Claims 9-16 and 19-21 are pending. The amendments filed 25 September 2020 have been entered. The amendments have overcome the 112(a) and 112(b) rejections of the previous final office action.
 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a transition portion” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 17 December 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce “a transition portion” of claim 1  (Examiner notes that while filing newly submitted claims, applicant did not amend the specification to include a description of what is considered the transition portion).
Applicant is required to cancel the new matter in the reply to this Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites “a transition portion.” The specification does not include a definition or drawing labels which show what structure applicant intends to claim with this recitation. Therefore the intended bounds of the claimed subject matter are not distinctly claimed and claim 1 is rejected for indefiniteness. Claims 10-16 and 19-21 are correspondingly rejected as dependent on claim 9. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12, 14-16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zmuda et al. (US 9,726,200) in view of Mason (US 8,459,960) in view of Lienig (US 20020172601) in view of Frey et al. (US 20110122617).
Claims 1-21 will be rejected as product-by-process claims (See MPEP 2113). 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing Garnero that held "limitations to convey structure even when they also describe a process of manufacture").
Regarding claim 9, Zmuda discloses a method for production of a suction jet pump (modular ejector pump 1, abstract) for delivering fuel in a fuel tank (fuel tank pump, c 1 l 24) or out of a fuel tank (id.), wherein the suction jet pump (ejector pump 1, c 4 l 42) has a flow channel (fig 1, feed line 3, c 4 l 42; feed line 3 bends at a right angle near ball 55 and has a section on the axis of the nozzle 7 and the ball 55 and another section which is orthogonal) and a nozzle (first nozzle 7, c 4 l 48), wherein the flow channel forms a feed line to the nozzle (c 4 l 48), and the flow channel is formed in one piece with the nozzle (feed line 3 and first nozzle 7 formed integrally by injection molding, c 4 l 53-54)… --an-- installation opening (injection molding opening that is closed by closure ball 55, c 4 l 61-65), arranged opposite the nozzle, in the flow channel (fig 1 depicts the opening closed by closure ball 55 opposite nozzle 7). Zmuda does not explicitly disclose the method for production comprising, in the following order: placing a linear mold core having a first diameter configured to form the flow channel a transition portion  and a second diameter configured to form --the-- installation opening that is greater than the first diameter into a matrix to produce the suction jet pump by injection molding and form a cavity between the mold core and the matrix, wherein the transition portion begins at the first diameter configured to form the flow channel and ends at the second diameter configured to form the installation opening; encapsulating the mold core and filling the cavity formed between mold core and matrix with a plastic; removing the mold core through –said- installation opening; and closing the installation opening by thermal deformation, in the edge region of the installation opening, of the plastic used for the production of the suction jet pump.
Mason teaches an analogous jet pump with an analogous ball plug blocking an analogous injection molding opening (fig 13, ball bearing 498, c 15 l 3-10), wherein an installation opening (aperture 502, c 15 l 4) has a greater diameter than the diameter of the flow channel (fig 13 depicts the 
Lienig teaches an analogous injection molded nozzle of a suction jet pump (para 0003) wherein the method for production comprising, in the following order: placing a mold core (core, para 0004, 0019) into a matrix (injection-molding die, para 0019) to produce the suction jet pump by injection molding and form a cavity between the mold core and the matrix (the cavity of the mold is the space in which the plastic is injected, and defines the surface of the injection molded part, the formation of the cavity is implicit in the well known conventional molding process; review of applicant’s specification shows that said cavity is used in a conventional manner and applicant has not assigned a special definition to the term, See filed specification, page 9 bottom paragraph); encapsulating the mold core and filling the cavity formed between mold core and matrix with a plastic (plastic, para 0011); removing the mold core through –said- installation opening (fig 2 depicts the nozzle duct 8 with a cone shape, the larger diameter of the cone being to the left in fig 2, the manufacturing mold core would implicitly be retracted toward the larger diameter side of the nozzle cone to prevent damage to the nozzle shape). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to manufacture the injection-molded nozzle of Zmuda by the mold core and die injection molding process of Lienig in order to avoid drilling the nozzle hole thereby preventing fraying Furthermore, as a result of the combination the mold core of Lienig would be formed as a linear mold core having a first diameter in order to form the diameter of the flow channel of Zmuda and a second larger diameter in order to form the installation opening of Zmuda in view of Mason, thereby rendering obvious the linear mold core having a first diameter configured to form the flow channel and a second diameter configured to form the installation opening that is greater than the first diameter.
Zmuda in view of Lienig does not teach and closing the installation opening by thermal deformation, in the edge region of the installation opening, of the plastic used for the production of the suction jet pump. Nevertheless Zmuda discloses closing the injection mold installation opening by closure ball 55 (c 4 l 61-65). Examiner notes that applicant’s thermal deformation is also intended to secure a ball which acts as a plug for the injection molding passage (See applicant’s filed specification, the bottom paragraph of page 4 and all of page 5).
Frey teaches securing an element 3 to a plastic components by thermal deformation of the plastic (Frey, hot calking is thermal deformation to retain an element in a plastic frame, para 0006, 0032). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to secure the closure ball 55 into the installation opening by thermal deformation as taught by Frey as an obvious variation of fixing an object in plastic (Frey, methods of fixing include hot calking, gluing, snapping-in, spring clips, shrink fitting, ultrasound welding, para 0046) and to use hot calking in particular in order to reduce stress on the retaining frame by reducing the stresses overcome during insertion of the ball (See Frey, para 0006). Therefore, as a result of the combination Zmuda in view of Lieneg in view of Frey teaches closing the installation opening (Zmuda, opening sealed by ball 55, c 4 l 61-65) by thermal deformation (Frey, para 0006, 0032), in the edge region of the installation 
Furthermore, Frey is considered analogous prior art because it teaches a method of securing an element insert into a plastic frame which is reasonably pertinent to applicant’s problem. The rule is that a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention) (See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212) (See MPEP 2141.01). In this case, applicant’s identified problem is the securing method of a metal ball used to close the injection molding passage (See applicant’s filed specification, the bottom paragraph of page 4 and all of page 5). Since the primary reference Zmuda discloses the ball 55 in a position to block the injection molding hole (c 4 l 61-65), and Frey is directed toward fixing an object in a plastic frame; Frey is reasonably pertinent to the method of fixing the Zmuda ball in place. Therefore, an inventor seeking to find a method of securing the Zmuda ball in a plastic frame would discover Frey as Frey is directed toward securing an object in a plastic frame.
Regarding claim 10, dependent on 9, Zmuda in view of Mason teaches further comprising, prior to the thermal deformation, closing off the installation opening by inserting a metal ball (Zmuda, ball 55, c 4 l 61-65; Mason, Ball bearing 498, c 15 l 3) in the installation opening (Zmuda, ball 55 is in the injection molding opening, id.; Mason, aperture 502, c 15 l 4). Zmuda in view of Mason does not explicitly disclose the ball is metal. Nevertheless, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select a known material based on its suitability for its intended use (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (See MPEP 2144.07 In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)). In this case, selecting a metal ball for its strength and ready availability as a ball bearing render it suitable to plug a hole against the force of suction from the pump siphon.
Regarding claim 11, dependent on 10, Zmuda in view of Frey teaches wherein the inserting of the metal ball (Zmuda, ball 55, c 4 l 61-65) comprises pressing the metal ball into the installation opening (Frey, the object is fixed in the frame by deforming the parts of the retaining frame that have been heated, para 0006, 0032; the act of deformation by the object is interpreted as the recited pressing).
Regarding claim 12, dependent on 10, Zmuda in view of Frey teaches wherein the thermal deformation fixes (Frey, thermal deformation fixes the object, para 0006, 0032) the metal ball (Zmuda, ball 55, c 4 l 61-65) in the installation opening (id.).
Regarding claim 14, dependent on 9, Zmuda in view of Mason teaches a suction jet pump (Zmuda, modular ejector pump 1, abstract) for delivering fuel into a fuel tank (Zmuda, fuel tank pump, c 1 l 24) or out of the fuel tank (id.), wherein the suction jet pump is produced in accordance with method as claimed in claim 9, wherein the flow channel  is of rectilinear form (Zmuda, fig 1 depicts feed line 3 as straight with a right angle bend near ball 55), and the installation opening is arranged, at that end of the flow channel that is opposite from the nozzle (Zmuda, fig 1 depicts ball 55 at an end of feed line 3 opposite nozzle 7), in a wall from which the flow channel (Zmuda, fig 1 depicts the ball 55 in line with wall of the pump that delimits feed line 3) extends in an axial direction (Zmuda, fig 1 depicts the penetration with ball 55 is on the same axis as nozzle 7), wherein the installation opening has a diameter (Mason fig 13, aperture 502, c 15 l 4) than is larger than a diameter of the flow channel (Mason fig 13 depicts the diameter of aperture 502 larger than the diameter of the flow channel).
Regarding claim 15, dependent on 14, Zmuda discloses wherein the flow channel (fig 1, feed line 3, c 4 l 42; feed line 3 bends at a right angle near ball 55 and has a section on the axis of the nozzle 7 and the ball 55 and another section which is orthogonal) has a diversion (fig 1, the section of the feed 
Regarding claim 16, dependent on 15, Zmuda discloses wherein the flow channel and the nozzle share a common central axis (fig 1 depicts ball 55 on a common central axis in the feed line 3 with the nozzle 7, c 4 l 61-65 ).
Regarding claim 19 dependent on 14, Zmuda in view of Mason teaches wherein the installation opening is sealed at least in part by a fixed metal ball (Zmuda, closure ball 55, supra; Mason, ball bearing 498, c 15 l 3). Zmuda in view of Mason does not explicitly disclose the ball is metal. Nevertheless, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select a known material based on its suitability for its intended use (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (See MPEP 2144.07 In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)). In this case, selecting a metal ball for its strength and ready availability as a ball bearing render it suitable to plug a hole against the force of suction from the pump siphon.
Regarding claim 20 dependent on 14, Zmuda in view of Mason teaches wherein a metal ball is at least partially enclosed in the installation opening (Mason, fig 13, ball bearing 498 is within aperture 502) and a remaining portion of the installation opening is smaller than a diameter of the metal ball (Mason fig 13, ball bearing 498 has a larger diameter than the penetration at the aperture 502, c 15 l 1-14). Zmuda in view of Mason does not explicitly disclose the ball is metal. Nevertheless, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (See MPEP 2144.07 In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)). In this case, selecting a metal ball for its strength and ready availability as a ball bearing render it suitable to plug a hole against the force of suction from the pump siphon.
Regarding claim 21 dependent on 14, Zmuda teaches wherein the installation opening and the flow channel are linearly arranged (Zmuda, fig 1 depicts this arrangement). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zmuda in view of Mason in view of Lienig in view of Frey in view of Hinterberger (US 4,717,903).
Regarding claim 13, dependent on 9, Zmuda in view of Frey teaches, wherein the thermal deformation is performed by hot calking (Frey, hot calking, para 0006, 0016, 0032, 0046), an outer region (Frey fig 3, flanging edge 19 is on the outer region of the object, para 0032) of the flow channel, and a material fraction (Frey, flanging edge 19 is heated to allow deformation in order to be deformed such that the object 3 can be secured, para 0032) of the flow channel is warmed and deformed. Zmuda in view of Frey does not teach a punch configured to be warmed, acts under pressure on said outer region.
Hinterberger teaches a punch configured to be warmed (heated calking tool manipulates plastic, c 5 l 64-65; examiner notes that the term punch is being broadly interpreted to indicate a tool against which the plastic is molded, see applicant’s filed specification page 9) acts under pressure on said outer region (inherently, as the heated calking tool deforms the material, it is applying pressure to the material, c 5 l 64-65). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize a heated calking tool of Hinterberger to assist in 
Furthermore, Hinterberger is considered analogous prior art because it teaches a method of securing an element insert into a plastic frame which is reasonably pertinent to applicant’s problem. As explained more fully at claim 1 above, the rule is that a reference is analogous art to the claimed invention if the reference is reasonably pertinent to the problem faced by the inventor (See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212) (See MPEP 2141.01). In this case, applicant’s identified problem is the securing method of a metal ball used to close the injection molding passage (See applicant’s filed specification, the bottom paragraph of page 4 and all of page 5). Hinterberger is also directed toward fixing an object in place through plastic deformation (Hinterberger, c 5 l 62 - c 6 l 5).  Therefore, an inventor seeking to find a method of securing an object in a plastic frame would discover Hinterberger as Hinterberger is directed toward securing an object in a plastic frame.

Response to Arguments
Applicant's arguments filed 17 December 2020 have been fully considered but they are not persuasive. Applicant argues that Mason fails to disclose a transition portion between the first diameter and the installation opening of a smaller diameter, because there is a lip (pg 3 of the remarks 17 December 2020). The lip that applicant has identified satisfies the plain meaning of transition portion as claimed. A transition portion need only be a portion of the structure that connects the claimed larger and smaller diameter portions, said lip satisfies said definition because it is between both the larger and smaller diameter portions and is connected to both larger and smaller diameter portions. Applicant has not claimed nor defined the transition portion in such a way that distinguishes over said lip.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY S LEE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746